PER CURIAM.*
*737We read the district court’s Memorandum Opinion and Order of February 24, 2003 as remanding this case under § 1367. We therefore have jurisdiction to review the court’s order. After reviewing the record and considering the briefs and argument of the parties, we are persuaded that the district court considered the appropriate factors for remand under § 1367 and did not abuse its discretion in remanding this case to state court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.